DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant is advised that should Claim 13 be found allowable, Claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered Claim 18 been renumbered Claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al (US 2018/0100065) in view of Gay et al (US 8,834,822).
With regard to Claims 1, 2, and 3, Gray et al (Gray) discloses materials, methods of making, and methods of using a stable and regenerable immobilized amine sorbents for rare earth element and heavy metal recovery from liquid sources (Abstract). Gray discloses an immobilized amine solid sorbent composition, the composition comprising a. a silica support, c. an epoxysilane bound to the silica support, and d. a polyamine bound to the epoxysilane (Abstract, [0010], Figure 5B, [0087], Figure 5B shows an example of an epoxysilane bound to the silica support, with a polyamine bound to the epoxysilane). Gray discloses the polyamine may be polyethyleneimine or tetraethylenepentamine ([0009]). Gray discloses that the aminosilane may be N-(3-trimethoxysilylpropyl)ethylenediamine or N-(3-trimethoxysilylpropyl)diethylenetriamine) ([0067]).
Gray discloses that alternative embodiments of the invention includes incorporating different rare earth element (REE) and heavy metal capture species such as aminosilanes ([0009]). Gray discloses that different amounts of silica and/or aminosilane may be combined with selected amounts of different polyamines and an epoxysilane ([0016]). Gray discloses that the basic immobilized amine sorbents may also be used to capture carbon dioxide ([0068]).
However, Gray is silent to an aminosilane bound to the silica support (Claim 1), wherein the polyamine is further bound to the aminosilane (Claim 2), where the polyamine is further bound to the aminosilane by hydrogen bonding (Claim 3).
Gay discloses a method for the separation of carbon dioxide from ambient air and flue gases wherein a polymeric amine such as polyethyleneimine (C2/L17-23) is coupled to an aminosilane such as N-(3-trimethoxysilylpropyl)ethylenediamine (C4/L1-5) is bonded to a silica substrate (Abstract, C4/L44-49) (Claims 1 and 2). Gay discloses that the aminosilane is bound to the polymeric amine via hydrogen bonds and covalent bonds (Figure 1, C4/L44-49).
Gay discloses that the aminosilane provides a means for the phase-separating moiety to be water-insoluble in the pores of the inert substrate (e.g., silica). Gay discloses that the inventors have found that the creation of water insolubility of the polymeric amine greatly increases the efficacy of the invention and stability of the sorbent, since the branched polyethyleneimine (polymeric amine) is highly water soluble and would be readily washed out of the substrate pores if not bound to the silica sorbent via the aminosilane (C5/L20-28).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the aminosilanes of Gray to be bound to the silica support (Claim 1), wherein the polyamine is further bound to the aminosilane (Claim 2), where the polyamine is further bound to the aminosilane by hydrogen bonding (Claim 3), as taught by Gay, since addition of the aminosilanes bound to the silica support greatly increases the efficacy of the invention and stability of the sorbent for liquid applications.
With regard to Claim 4, Gray discloses where the aminosilane is N-(3-trimethoxysilylpropyl)ethylenediamine ([0067]).
With regard to Claim 5, Gray discloses where the aminosilane is N-(3-trimethoxysilylpropyl)diethylenetriamine) ([0067]).
With regard to Claim 6, Gray discloses where the epoxysilane is 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane (Abstract).
With regard to Claim 7, Gray discloses where the epoxysilane is 2-(3,4-epoxycyclohexyl)ethyltriethoxysilane ([0009]).
With regard to Claim 8, Gray discloses where the polyamine has a molecular weight ranging from 200 g/mol to 20,000 g/mol (Abstract, polyethyleneimine has a molecular weight of 800).
With regard to Claim 9, Gray discloses where the polyamine is polyethyleneimine (Abstract). 
With regard to Claim 10, Gray discloses where the polyamine is tetraethylenepentamine ([0009]).
With regard to Claims 11, 12, 13, and 14, modified Gray is silent to where the composition has an amine loading ranging from about 1 to about 65 wt% (Claim 11), from about 20 to about 65 wt% (Claim 12), from about 45 to about 65 wt% (Claims 13 and 14).
Gay discloses that as the total amine content of the sorbent increases, the carbon dioxide sorption also increases, in a non-linear fashion (C7/L1-5). Gay also discloses that sorbent stability must be taken into consideration when determining the most efficient use of the amine functional groups (C7/L1-5).
Since Gray discloses that the amount of carbon dioxide capture is an indication of amount of heavy metal or REE capture (Gray, [0068]), it would be obvious to one of ordinary skill that as the total amine content of sorbent increases, the REE or heavy metal sorption would also increase. 
As the sorption of REE or heavy metals is a variable that can be modified, among others, by increasing the total amine content of the sorbent, the precise amine loading would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed amine loading ranges of from about 1 to about 65 wt% (Claim 11), from about 20 to about 65 wt% (Claim 12), from about 45 to about 65 wt% (Claims 13 and 14) cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the amine loading in the composition of modified Gray to obtain the desired balance between REE and heavy metal sorption and sorbent stability (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
With regard to Claim 15, Gray discloses further comprising bound strontium ([0122]).
With regard to Claim 16, Gray discloses further comprising bound barium ([0122]).
With regard to Claim 17, Gray et al (Gray) discloses materials, methods of making, and methods of using a stable and regenerable immobilized amine sorbents for rare earth element and heavy metal recovery from liquid sources (Abstract). Gray discloses a method of separating a metal from a liquid source (Abstract). Gray discloses the method comprising supplying a solid sorbent composition comprising a. a silica support, c. an epoxysilane bound to the silica support, and d. a polyamine bound to the epoxysilane (Abstract, [0010], Figure 5B, [0087], Figure 5B shows an example of an epoxysilane bound to the silica support, with a polyamine bound to the epoxysilane). Gray discloses the polyamine may be polyethyleneimine or tetraethylenepentamine ([0009]). Gray discloses that the aminosilane may be N-(3-trimethoxysilylpropyl)ethylenediamine or N-(3-trimethoxysilylpropyl)diethylenetriamine) ([0067]).
Gray discloses exposing solid sorbent composition to the liquid source comprising at least one metal and capturing at least one metal by binding the metal to the solid sorbent composition (Abstract).
Gray discloses that alternative embodiments of the invention includes incorporating different rare earth element (REE) and heavy metal capture species such as aminosilanes ([0009]). Gray discloses that different amounts of silica and/or aminosilane may be combined with selected amounts of different polyamines and an epoxysilane ([0016]). Gray discloses that the basic immobilized amine sorbents may also be used to capture carbon dioxide ([0068]).
However, Gray is silent to an aminosilane bound to the silica support. 
Gay discloses a method for the separation of carbon dioxide from ambient air and flue gases wherein a polymeric amine such as polyethyleneimine (C2/L17-23) is coupled to an aminosilane such as N-(3-trimethoxysilylpropyl)ethylenediamine (C4/L1-5) is bonded to a silica substrate (Abstract, C4/L44-49) (Claims 1 and 2). Gay discloses that the aminosilane is bound to the polymeric amine via hydrogen bonds and covalent bonds (Figure 1, C4/L44-49).
Gay discloses that the aminosilane provides a means for the phase-separating moiety to be water-insoluble in the pores of the inert substrate (e.g., silica). Gay discloses that the inventors have found that the creation of water insolubility of the polymeric amine greatly increases the efficacy of the invention and stability of the sorbent, since the branched polyethyleneimine (polymeric amine) is highly water soluble and would be readily washed out of the substrate pores if not bound to the silica sorbent via the aminosilane (C5/L20-28).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the aminosilanes of Gray to be bound to the silica support, as taught by Gay, since addition of the aminosilanes bound to the silica support greatly increases the efficacy of the invention and stability of the sorbent for liquid applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777